FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30025

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00118-WFN

  v.
                                                 MEMORANDUM *
TYRONE YARBROUGH,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Tyrone Yarbrough appeals from the 24-month sentence imposed following

the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Yarbrough contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
properly calculate the Guidelines range and by not adequately explaining the

sentence in context of the relevant sentencing factors. The record reflects that the

district court properly found that Yarbrough committed a Grade B violation. See

21 U.S.C. 844(a); see also United States v. Baclaan, 948 F.2d 628, 629 (9th Cir.

1991). Furthermore, the district court conducted a well-reasoned and thorough

evaluation of the statutory sentencing factors prior to imposing the sentence. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008).

      Yarbrough also contends that the district court procedurally erred and that

the sentence imposed was substantively unreasonable because the court relied on

an impermissible factor in arriving at the sentence. The district court’s sentence

was not intended to punish Yarbrough for his prior unsuccessful treatment and the

costs associated with that treatment. Rather, the district court properly considered

those factors as part of the nature and circumstances of the offense and the history

and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1); see also United

States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007). The district court did not

procedurally err, and the sentence imposed is substantively reasonable under the

totality of the circumstances. See Gall v. United States, 552 U.S. 38, 50-51 (2007).

      AFFIRMED.




                                          2                                    10-30025